:

 . .          .’                  _   :,

                                                                                 .



                       -. OFFICE OF THE Al7’0RNEY   GENERAL   OF TEXAS
                                           AUSTIN
i-o.yuuc
,-salau                                                                    -

Eonotisble Shelburne ii. Glovor                   :
county Attorney,    Kayion County
J6efSePson, Texas     .      . .   :
p2sr Sir:                      Opinion Ho. o-4141
   .                        ‘: De: Doos a court or jury have the
                                      right,   as the Law now stands
                                      to suspend or revoke the driver’s
                 ..                   license   of a person who is con-
                                     .vlcted of the cisdmeanor      of’
                                  ’ drivln~ while intox:cateci?
                                            _.
            Uo quote fro3 your recent letter        askin  our opinion on
the .qucstion as stated above:
                 !In .a recent case ln 0Ur County Court, oz& Hill-
           6rd D;ivls, plcaired guilty   of drivFn,; while intoxicated,
           en& was flneO $50.00 and costs,      and his Driver’s   Li-
         “tense-suspended     for a period of six nonths, the Court
           takm     the view that the. suspension VIS mn?lstory -under
       : . the statute.
                 “From a review of the authorities,    I have conclud-
          ed that there 1s no law presently     in force pemittinS
          the ‘suspension of a Driver’s   License bccsuse of a.con-
        ’ ‘viotlon under the druu?c-driv3xg law.

                 ‘Un&er Article      802s, Pens1 Co&, Acts 193i, &a              ’
           Lo&,    P.  26&Ch.      162,   Sec.   l;it    1s  provicied  that  In
           all ceses vhere a defendant is convicted               of driving a
           motor vehicle whlle’uu3or           the Influence     of ZntoxicatlnI
           liquors    or nsrcotics,      the Jury at the ssme tine shall
           add to their verdict-the         length of t&!c thst the defcnd-
           ent shall be prevented from &lvinz               sny notor vehicle
           on the highways of this State, not to exceed tFo;Te,srs.
           leg ly?e         iizzediatelg    above is quote3 fr.ox Arbsole
               aa 9 l, 1 925. .,                      ._


                 “Article        6687r, Acts cf the 43th Legislsturc, re-
           pealed Article         802a of the Penal Code. ‘Then, by Housa
              ..’




         ._




Ronarable .Sholburno R. Clover,     Page 2
                       ._

     Bill Ho. 20, Acts 1941,      47th Log.,   Sec.   45, Arti-
     cle 66873 was repealed.

             ‘1 take the nosltion      that the repeal of ArtLolc
      802~3 by Article   &@a,      R. S., 1925, had the effect      of
      destroying Article      8028, Penal Code, an0 It could not
      be revived except by a subsequent ‘act of tho Lesisls-
    -ture. .                   _.    _                .
    ..
             “House Bill 73 of the last Legislature        retiuccd the
      penalty for drunk-driving       as to the first   offense    to a
      misdcnoanor.     Article    602a 0;’ the Penal Code wxs not
      referred   to..

           ‘It 1s my conclusion  that a Court 011Jury under
     the law1 as it now star&+, has no pover to interfere
     vith a person’s  right to drive slnply because of his
     conviction  for violating  the law.”

           -We thtik gou must have overlookod    the p:ovlsions    of Arti-
cle Iv, Section 24, Subd%vislo2 2 of IIouse Bill X:0. 20, as enacted
at the recent .rc&a~     session of tho Party-seventh    Lagislature.
See page 253, Vol. 4, 1941.Vcrnon’s    Texas Session Law Service.
4l-m pertineht  language reads as follows:

           ‘Sec. 24.  Automstlc suspension of license.            ‘~(a)
     The license  of any person shall be automtlcally              suspend-
     ea upon final conv$ctfon of any of the Sollowin~              offen-
     p3s:

                    ,.
           “2.’ Driving a motor vehicle while under the ln-
     fluence of intox$cat%ng liquor or narcot:c  drugs;



           “(b)   The suspension  above providecI shall in the
     first  instance be for a period of six (6) nonths.      In
     event any license    shall be suspentied under the provl-
     sion of t%s Section for a-second tine, se.16 second
     suspension sh?.ll be Sora period of one (1) yonr:
              in + s +bi n
                                       =



                             :
                                                                          .




                   The above enacttient,   hsvinz received     the required
      smbor’of     votes in csch,Rouse OS the Legislature,        and approved .
      br the Governor, became effective        on April 23, 1941.
               .:
              . ‘While it is true thhrt”Articlo       802, ‘Pen21 C&o, ‘hosbeen
      bended’ severs1 times, znd the lsst enoniiment mde the firstof-
      Sense a misdemcsnor, at ,a11 tties since the last codification            of
      the Pens1 Code .in 1925 we hcve had a prohibition          egainst one
     .&ivinI     or opereting a motor vehicle upon enI public rosd or high-
      vsy in this St&e,      or upon anI street or slleP within the limits
      OSen Incorporated      city,  town ,or villa&e,   yhilo such person is
      intoxicated or under, tho influence       of in.toxicetin~   liquor.    (See
      penal Code, 1925, nev.,~kjrt.      802; Acts 1935, 44t3 LcG., 1st 0. s.
    “.Ch. 424, p. 1654; Acts 1937, 45th Leg., ReCI Ses.‘Ch.            60, p. 108).

             .. In 1931 the Forty-second         Legislature      prosed the first
     ret euthorlziq      the suspension of driving’ ~privilegcs.             (Acts 1931,
     42ud Leg., Reg. sm. Ch. 162, p. 268.)             In 1935, the Texas Driv-
     er’s License Lsw wssenacted;          (Acts 1935, 44th .LeC.., 2nd C. S.,
     Ch. 466, p. 1785) and Section 16 provided that the license of
     any porson should be sutomcticnlly          suspended or revo?red upon
     final conviction     for “driving    a motor vehicle vhile lmder the                    .
     influence OS intoxicating       liquor or narcotic       druss.”      It also
     nsde such revocation      or susponalon effective         f’0r.a period of six
     (6) months.                          ,_.        0~                    :           -’
                                                                                    ..
                 The Court of .Crtiinal       Appeals held that the Texas Driv-
     arts License Law, supra,~‘,iripliedly       reposled.the       ststutc pessed
     b7 the Forty-second     Legislature.       See H3rd.s v. State (Tex. Cr.                 *
     App.) 109 s. we. (26) 201, Ibid,         109 s. w. (26) 203; X&evos v..             .-
     State (T&x. Cr. App. 109 Si If. (2d) 1051; Che.ney v. State (Tex.                      T 'i
     Cr. App.) ,112 s. w. I 2a) ‘461;.      Saying the. six months, suspension
     xss automatic, many csses were reversed by the appellate                  court
     vherein juries had assessed a suspension for lonser periods thsn
     tlx months under the old law.
                    -.’
                 While’the   above Texas Drlvor’s        License Law (Acts 1935,.
I    44th Lee., Ch. 466, p. 1785) was amended In 1937 (Acts 1937, 45th
:    leg., ch. 369, p. 752), there t-as no chap             .ln Section 16 thereof;
1    Ul same stood as originelly         pzoscd until both acts were specifi-
’    Czllg rep&led      bj section   45 of House Dill 20 of the Porty-ceventh
i    kgislature.                   c _
i                                                      6
                                                _.




                                                          .



1
                               -    .
                                   J.

gohyble          Shelburne              Ei~Glover,    Page 4
                                       ._
                          t                           \
                          _i       ,
                                                 ..

             However, as stated      above; tho’quoted        lmS:ua.ge (&.       ’
24, H. B; Ho. 20, sup~a). 113s expected, ln the. s&Te bill.
                       /                 ..
          ‘. As, the lau’nov.   s&k,’       upon. a~ firat~ ~o&~cti&       of ‘drfv-
&j vhile     dr-mk” the slz noath’s         suspension     of the driver’s    li-
cense is -- autonatlc    a.96 nzndatory.      The jury ha3 nothing       to do in
the prcnises;     if~3~incl        dekndaut      guilty    an3 render a verdict
accordingly,     the court’s    duty ls.prescribed         by Section  25(a)    of.
raid Houqe Bill      30. 20:                        -
                      ;
                  “sec. 25. Wren.     court. ‘to .roport    corivlct.iona.      .            :
           (a)    Whmever auy psrson is convicted            of any offense
         ~‘fop vhich this Act JE&~S automtic.            the suswnslon       of
           the.opcr3torgs,comerclal         opoxtor’s,       or chauffeur’s
        ++I%ense       of such perscn,    the court In which such con-
           vlction~iis    had shall. requ:ro     the surrender       to ‘It of
           all   op~zrators I, co~~~orcial. operotor3’,       and chauffeursg
           liceqSe3     then held by the pexon        so convicted       and thaw
           clerk   of said court shall       thereupon forvwd          the sax8
           toSether     wkth a recbrd   of’ such conviction        to the De-                    .~i,.
           partment, -vithln      te” (19) 6.3~3 fro= the date of convlc-
,
           tion. n .*~
    :     r_   ..Trustlng           tii,nt yoti cle’arly      understand   the above, vo are
               9                            ,.~-   2: _.,,.._    1’
                                                  J- ‘.              Yfqrs voi-y truly                   .
                                   . :’          .:




                                                                             .   Asslstsnt

BVtej